--------------------------------------------------------------------------------

Exhibit 10.1


FORM OF AMENDED AND RESTATED NON-COMPETITION, NON-DISCLOSURE
AND NON-SOLICITATION AGREEMENT


THIS AMENDED AND RESTATED NON-COMPETITION, NON DISCLOSURE AND NON-SOLICITATION
AGREEMENT (the "Agreement") is entered into effective as of August ___, 2013 by
and between:



(i) ________________, an individual residing at ________________ (the
"Employee"); and




(ii) FEDERATED NATIONAL HOLDING COMPANY, formerly known as 21st Century Holding
Company, a Florida corporation (the "Company").



P R E L I M I N A R Y   S T A T E M E N T


WHEREAS, the Company is an insurance holding company that controls substantially
all steps in the insurance underwriting, distribution and claims processes
through its Subsidiaries (as defined in Section 6 below) and its contractual
relationships with independent agents and general agents, and, in that regard,
underwrites and/or places through its Subsidiaries, its own and third-party
insurers' products (including homeowners' multi-peril, commercial general
liability, federal flood, personal auto and various other lines of insurance)
through a network of independent agents and general agents in Florida and
various other states, and provides other related services (collectively, the
"Company Business");


WHEREAS, the Employee has been employed by the Company, and is currently party
to that certain Second Amended and Restated Employment Agreement dated as of
January 18, 2012 (the "Employment Agreement") with the Company;


WHEREAS, in connection with his employment with the Company, the Employee
previously entered into a Non-Compete Agreement dated ____________ (the
"Existing Non-Compete Agreement"); and


WHEREAS, the Company and the Employee desire to amend and restate the Existing
Non-Compete Agreement and certain provisions of the Employment Agreement, all as
set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.            Non-Competition.  During the Term of the Employee's employment by
the Company (as defined in the Employment Agreement) and for a period of two
years following the termination of the Employee's employment for any reason (the
"Restricted Period"), including (a) termination for Cause, without Cause or as a
result of the Employee's disability (each as defined or provided for in the
Employment Agreement), (b) termination following a Change in Control (as defined
in the Employment Agreement), or (c) the Employee's resignation for any reason
(each of the foregoing, a "Termination"), Employee shall not, directly or
indirectly, engage in or have any interest in, directly or indirectly, any sole
proprietorship, partnership, corporation, company, business or any other person
or entity (whether as an employee, officer, director, partner, member, agent,
security holder, creditor, consultant or otherwise) that, directly or
indirectly, engages primarily in the development, marketing, distribution,
underwriting or sale of products and services competitive with the Company
Business in any and all states in which the Company and/or any Subsidiary
conducts the Company Business during the Term or at the time of Termination of
the Employee's employment with the Company (the "Restricted Territory");
provided, however, that Employee may continue to hold securities of the Company
and/or acquire, solely as an investment, shares of capital stock or other equity
securities of any entity engaging in a business competitive with the Company
Business, so long as the Employee does not control or acquire a controlling
interest in, or become a member of a group which exercises direct or indirect
control of more than five percent of, any class of equity security of such
entity; and provided further that the Restricted Territory shall include any
state in which the Company or a Subsidiary has completed substantially all the
steps necessary, including regulatory applications, to conduct the Company
Business in such state.

--------------------------------------------------------------------------------



2.            Non-Disclosure.  During the Term and thereafter following any
Termination of the Employee's employment with the Company, the Employee shall
not divulge, communicate, use to the detriment of the Company or for the benefit
of any other person or persons, or misuse in any way, any Confidential
Information (as hereinafter defined) pertaining to the Company Business.  Any
Confidential Information now or hereafter acquired by the Employee with respect
to the business of the Company or any Subsidiary shall be deemed a valuable,
special and unique asset of the Company that is received by the Employee in
confidence and as a fiduciary.  For purposes of this Agreement, "Confidential
Information" means information disclosed to the Employee or known by the
Employee as a consequence of or through his employment by the Company or any
Subsidiary (including information conceived, originated, discovered or developed
by the Employee) prior to or after the date hereof and not generally known or in
the public domain, about the Company or its business, including, but not limited
to, information concerning the Company's or any Subsidiary's financial
condition, prospects, technology, customers, business partners, reinsurers,
methods of doing business, and marketing, distribution, underwriting or sale of
the Company's or any Subsidiary's products and services.  Notwithstanding the
foregoing, nothing herein shall be deemed to restrict the Employee from
disclosing Confidential Information to the extent required by law.


3.            Non-Solicitation of Employees.  During the Restricted Period,
Employee shall not directly or indirectly, for himself or for any other person,
firm, corporation, partnership, association or other entity, attempt to employ
or enter into any contractual arrangement with any employee or former employee
of the Company or any Subsidiary, unless such employee or former employee has
not been employed by the Company or a Subsidiary for a period in excess of six
months.


4.            Books and Records.  All books, records, accounts and similar
repositories of Confidential Information of the Company, whether prepared by the
Employee or otherwise coming into the Executive's possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on Termination of the Employee's employment with the Company or at the
Board's request at any time.


5.            Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Employee of any of the covenants contained
in this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain.  As a result,
the Employee recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in this
Agreement by the Employee or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.


6.            Terminology.  The terms "Subsidiary" or "Subsidiaries" as used in
this Agreement shall mean all entities in which the Company holds, directly or
indirectly, an equity interest, other than solely for investment purposes.
 References to the "Company" in this Agreement shall mean Federated National
Holding Company and all of its Subsidiaries, taken as a whole, unless the
context requires otherwise.  All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural and vice versa.  Titles of
sections are for convenience only, and neither limit nor amplify the provisions
of the Agreement itself.


7.            Entire Agreement; Conflict with Employment Agreement.  This
Agreement and the Employment Agreement constitute the entire agreement between
the parties hereto with respect to the subject matter hereof. and supersede all
prior negotiations, letters and understandings relating to the subject matter
hereof.  If any provision of this Agreement and the Employment Agreement shall
conflict, the terms of this Agreement shall control.


8.            Amendment.  This Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement or
modification is sought.


9.            Choice of Law.  This Agreement will be interpreted, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to the application of the principles pertaining to conflicts of laws.

--------------------------------------------------------------------------------

10.          Effect of Waiver.  The failure of any party at any time or times to
require performance of any provision of this Agreement will in no manner affect
the right to enforce the same.  The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.


11.         Severability.  The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision.  In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
the parties agree that this Agreement shall be modified, reformed, construed and
enforced so that such invalid, illegal or unenforceable provision is enforceable
and comes closest to expressing the intention of the unenforceable provision.


12.         Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.  Any suit, action or proceeding with
respect to this Agreement shall be brought in the courts of Broward County in
the State of Florida or in the U.S. District Court for the Southern District of
Florida.  Each party hereto consents to service of process by any means
authorized by the applicable law of such forum and each party irrevocably
waives, to the fullest extent each may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
Venue for any such action, in addition to any other venue permitted by statute,
will be Broward County, Florida.  The parties hereto hereby irrevocably waive,
to the fullest extent permitted by law, any objection that any of them may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any judgment entered by any
court in respect thereof brought in Broward County, Florida, and hereby further
irrevocably waive any claim that any suit, action or proceeding brought in
Broward County, Florida, has been brought in an inconvenient forum.


13.          Assignment; Binding Effect.  This Agreement may not be assigned by
Employee.  This Agreement may be assigned by the Company, in whole or in part,
without the consent of Employee.  This Agreement shall be binding upon and inure
to the benefit of the parties, their heirs, personal representatives, successors
and permitted assigns.


14.          Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


15.          Notice.  Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered when sent by facsimile with receipt confirmed or
when deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, or by overnight courier, addressed to
the Employee at ________________________________ and to the Company at 14050
N.W. 14th Street, Suite 180, Sunrise, FL  33323, or to such other address as
either party hereto shall from time to time designate to the other party by
notice in writing as provided herein.


16.          Voluntary Execution.  Employee acknowledges that he has read and
understands this Agreement, has had an opportunity to consult with an attorney,
and signs this Agreement voluntarily, without coercion, based upon his own
judgment and not in reliance upon any representations or promises other than
those set forth herein.


[SIGNATURES ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto
effective as of the day and year first above written.


 
FEDERATED NATIONAL HOLDING COMPANY
 
(formerly known as 21ST CENTURY HOLDING COMPANY):
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
[NAME OF EMPLOYEE]
 






--------------------------------------------------------------------------------